Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 09/18/2018 has been entered and fully considered. 
Claims 1,3,4,5,6,7,8,9,10,11,13,14,15,16,17,18,19 are pending, and fully considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"A grafted, porous, polyethylene membrane, comprising: a) an air permeability in a range from about 4.9 slpm/cm2 to about 9.4 slpm/cm2 when measured at 10 psi; b) a surface energy in a range from about 15 dyne/cm to about 25 dyne/cm; c) a liquid intrusion pressure in a range from about 5 psi to about 25 psi when measured in 80:20 methanol:water solution" in claim 1, 
'wherein the air permeability is in a range of from about 4.9 slpm/cm2 to about 6.1 slpm/cm2 when measured at 10 psi' in claim 4,
'wherein the surface energy is in a range of from about 21 to about 23 dyne/cm' in claim 5,
'wherein the liquid intrusion pressure is in a range of from about 20 psi to about 25 psi when measured in 80:20 methanol:water solution' in claim 6,
'wherein the membrane is bacterial retentive' in claim 7,
'wherein the membrane has an air permeability in a range of from about 5.9 slpm/cm2 to about 9.4 slpm/cm2 when measured at 10 psi and a bubble point in a range of from about 12 psi to about 19 psi' in claim 10, 
"said vent membrane is bacterial retentive as determined by ASTM F838-05 and has: a) an air permeability in a range from about 4.9 slpm/cm2 to about 9.4 slpm/cm2 when measured at 10 psi; b) a surface energy in a range from about 15 dyne/cm to about 25 dyne/cm; and optionally, c) a tensile strain in millimeters per millimeter of about 0.2 mm/mm to about 0.3 mm/mm as measured in the 
'wherein the porous polyethylene membrane has a tensile stress in megapascals of about 12 MPa to about 16 MPa and a tensile strain in millimeters per millimeter of about 0.5 mm/mm to about 0.9 mm/mm as measured in the machine direction' in claim 18,
'wherein the stretched polyethylene membrane has a tensile stress in megapascals of about 6 MPa to about 8.5 MPa and a tensile strain in millimeters per millimeter of about 1.0 mm/mm to about 1.8 mm/mm measured in a cross web direction' in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1,3,4,5,6,7,8,9,10,11,13,14,15,16,17,18,19 allowed.
The following is an examiner’s statement of reasons for allowance:


With regard to claim 16, SCARMOUTZOS teaches a method of making a surface modified, porous, polyethylene membrane, comprising:, especially at c4ln14-50
a) contacting a polyethylene membrane with a solution comprising benzophenone, especially at abstract, c3ln58-61,c4ln13-20,c4ln66-c5ln11
b) contacting the polyethylene membrane with a solution to surface modify the membrane comprising:, especially at c3ln58-61,c4ln13-20,c4ln66-c5ln11
i) a perfluorinated monomer; and, especially at c3ln58-61,c4ln13-20,c4ln66-c5ln11
ii) decamethyltrisiloxane; and, especially at c4ln45-50
c) exposing the membrane to electromagnetic radiation, especially at c3ln20-26
SCARMOUTZOS fails to teach the claim as a whole, and most notably the portion(s): does not teach a grafting solution distinct from the alcohol solution, “an alcohol solution”, "thereby resulting in a surface modified, porous ultra-high molecular weight polyethylene membrane."


Regarding instant claims 3,4,5,6,7,8,9,10,13,14,15,17,18,19, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
13. The vent membrane of claim 11, wherein the membrane is a porous polyethylene membrane is uniaxially stretched or biaxially stretched.
	
14. The vent membrane of claim 11, wherein the membrane is a porous polyethylene membrane is an ultrahigh molecular weight polyethylene.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776